Name: Commission Regulation (EC) No 1355/2004 of 26 July 2004 determining to what extent import right applications submitted during the month of July 2004 for live bovine animals weighing between 80 and 300 kg as part of a tariff quota provided for in Regulation (EC) No 1204/2004 may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  Europe;  agricultural activity
 Date Published: nan

 27.7.2004 EN Official Journal of the European Union L 251/5 COMMISSION REGULATION (EC) No 1355/2004 of 26 July 2004 determining to what extent import right applications submitted during the month of July 2004 for live bovine animals weighing between 80 and 300 kg as part of a tariff quota provided for in Regulation (EC) No 1204/2004 may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 1204/2004 of 29 June 2004 opening and providing for the administration of a tariff quota for live bovine animals weighing between 80 and 300 kg and originating in Bulgaria or Romania (1 July to 30 June 2005) (2), and in particular Article 4(2) thereof, Whereas: (1) Article 3(a) of Regulation (EC) No 1204/2004 lays down the number of head of live bovine animals weighing between 80 and 300 kg falling within CN code 0102 90 05 and originating in Bulgaria or Romania which may be imported under special conditions in the period 1 July to 31 December 2004. (2) The quantities for which import certificates applications for the month of July 2004 have been submitted exceed the quantities available. Pursuant to Article 4(2) of Regulation (EC) No 1204/2004, a single percentage reduction in the quantities applied for should be fixed, HAS ADOPTED THIS REGULATION: Article 1 All applications for import certificates lodged pursuant to Article 3(3) of Regulation (EC) No 1204/2004 shall be met to the extent of 3,1833 % of the quantity applied for. Article 2 This Regulation shall enter into force on 27 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 230, 30.6.2004, p. 32.